MEMORANDUM **
Leslie Charles Cohen appeals pro se the district court’s dismissal of his action for lack of subject matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s ruling on jurisdiction, Nike, Inc. v. Comercial Iberica De Exclusivas Deportivas, S.A., et. al, 20 F.3d 987, 990 (9th Cir.1994), and we affirm.
The federal court is presumed to lack subject matter jurisdiction in a particular case unless the contrary affirmatively appears. See A-Z Int'l v. Phillips, 323 F.3d 1141, 1145 (9th Cir.2003) (citations omitted). To establish diversity jurisdiction, Cohen was required to demonstrate that he was neither a United States citizen nor a lawful permanent resident. See 28 U.S.C. § 1332. Cohen’s complaint failed to do so.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.